Citation Nr: 0419939
Decision Date: 07/23/04	Archive Date: 10/04/04

DOCKET NO. 02-14 842                        DATE JUL 23 2004


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for tinea versicolor.

3. Entitlement to service connection for dysplasia.

4. Entitlement to service connection for anemia.

5. Entitlement to service connection for right shoulder pain.

6. Entitlement to service connection for an eye disorder.

7. Entitlement to service connection for residuals of ectopic pregnancy.

8. Entitlement to service connection for cyst on the right ovary.

9. Entitlement to service connection for diagnostic laparoscopy.



10. Entitlement to service connection for cervical cone biopsy.

11. Entitlement to a compensable evaluation for asthma.

12. Entitlement to a compensable evaluation for depression.

13. Entitlement to a compensable evaluation for right knee retropatellar pain syndrome.

14. Entitlement to a compensable evaluation for left knee retropatellar pain syndrome.

15. Entitlement to a compensable evaluation for carpal tunnel syndrome, right wrist.

16. Entitlement to a compensable evaluation for carpal tunnel syndrome, left wrist with tendonitis.

17. Entitlement to a compensable evaluation for pes planus.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FORTHEBOARD

Daniel R. McGarry, Counsel

- 2 



INTRODUCTION

The veteran had active duty service from April 1996 to November 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision in which the Department of Veterans Affairs (VA), regional office in Muskogee, Oklahoma, denied entitlement to service connection for headaches, tinea versicolor, dysplasia, anemia, right shoulder pain, an eye disorder, residuals of ectopic pregnancy, cyst on the right ovary, diagnostic laparoscopy, and cervical cone biopsy, and granted service connection and assigned zero percent ratings for asthma, depression, right knee retropatellar pain syndrome, left knee retropatellar pain syndrome, right wrist carpal tunnel syndrome, left wrist carpal tunnel syndrome with tendonitis, and pes planus. The veteran was awarded a rating of 10 percent for multiple, noncompensable, service-connected disabilities pursuant to 38 C.F .R. § 3.3 24.

In the Notice of Disagreement filed by the veteran in May 2002, the veteran implied that she was entitled to special monthly compensation based on the loss of a reproductive organ. The RO granted service connection for right salpingectomy in November2002, however, the RO did not address whether special monthly compensation should be awarded. The claim for special monthly compensation has not been adjudicated and is referred to the RO for appropriate action.

In this decision, the Board denies the appeals for service connection for an eye disorder and a right shoulder disorder. The remaining issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, as discussed below in the REMAND section. VA will notify you if further action is required on your part.

- 3 



FINDINGS OF FACT

1. All relevant and obtainable evidence necessary for a fair and informed decision concerning the veteran's claim for service connection for an eye disorder and a right shoulder disorder has been obtained by VA.

2. The veteran has been notified of the evidence that is necessary to substantiate her claim for service connection for an eye disorder and a right shoulder disorder, has had the opportunity to submit additional evidence, and has not identified any additional evidence to support such claims.

3. The veteran did not incur an eye disorder during her active military service.

4. The veteran did not incur a right shoulder disorder during her active military service.

CONCLUSIONS OF LAW

1. Concerning the veteran's claims of entitlement to service connection for an eye disorder and a right shoulder disorder, VA's duty to assist in the development of those claims and the notification requirements of the Veterans Claims Assistance Act of2000 have been satisfied. Veterans Claims Assistance Act of2000; 38 U.S.C. §§ 5102,5103, 5I03A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

2. The veteran is not entitled to service connection for an eye disorder. 38 U.S.C.A. §§ 1110,5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3. The veteran is not entitled to service connection for a right shoulder disorder. 38 U.S.C.A. §§ 1110.5107 (West 2002); 38 C.F.R. § 3.303 (2003).

- 4 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Eye and Right Shoulder Disorders

The veteran contends that she has current disability from an eye disorder and a right shoulder disorder that she incurred during her active military service. For the reasons and bases discussed below, I conclude that the veteran is not entitled to service connection for an eye disorder or a right shoulder disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2003). Generally, to support a claim for service connection, there must be evidence of the following three elements: (1) competent lay or medical evidence of a current diagnosed disability or of persistent or recurrent symptoms of disability; (2) evidence which establishes the veteran suffered an event, injury or disease in service; and (3) evidence which indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or another service-connected disability. The United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims, hereinafter referred to as the Court) has held that in order to obtain VA benefits the law requires the evidence to show a diagnosis of a current disability or the current disabling residuals from a disease or injury. Wamhoff v. Brown, 8 V _t. App. 517, 521 (1996). The disability must also be shown to be related to an in-service occurrence or there must be evidence of a nexus or connection between the current disability and the in-service precipitating disease or injury. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

- 5 



In December 2001, the veteran filed a claim for service connection for "sensitive
eyes." She did not specify in her claim where she received treatment for this claimed disability. The veteran's service medical records do not show that she had chronic disability from an eye disorder during her active duty service. Although the veteran indicated in a form dated in May 2001 that she had a visual sensitivity to light and could not drive at night, an examiner found that her eyes were clinically normal and that her uncorrected vision was 20/20 in both eyes. Service medical records do not document complaints, diagnoses, or treatment of an eye such disorder during the veteran's service. The record does not contain any indication that she has current disability from an eye disorder. Nor does the record contain documentation that the claimed eye disorder is related to any disease or injury incurred in service.

Similarly, although the veteran has claimed entitlement to service connection for pain in her right shoulder in 1996, the record is devoid of evidence that she has current diability from such a disorder. Further there is no evidence that she had complaints, diagnoses or treatment for a right shoulder disorder in service. The record contains no evidence that she has current disability related to a right shoulder disorder related to any disease or injury she incurred during her service. She has not indicated any dates of treatment, locations of treatment, or diagnoses of any disorder pertaining to a right shoulder disorder, either during or after her service.

To summarize, the claims folder does not contain medical records that show that the veteran has had or currently has disability from an eye disorder or a right shoulder disorder. There is no evidence to support a finding of nexus between the veteran's claimed eye disorder and/or right shoulder disorder with any disease or injury she incurred in service. Therefore, I find that the veteran did not incur disability from an eye disorder or a right shoulder disorder during her active military service. I conclude that she is not entitled to service connection for an eye disorder or a right shoulder disorder.

- 6 



II. Applicability and Compliance with VCAA

There was a significant change in the law pertaining to claims for benefits administered by the Secretary of VA. On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) became law. Generally, the VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date. VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000). Under VCAA, VA must notify the claimant of information and lay or medical evidence needed to substantiate the claim, what portion of that information and evidence is his responsibility and what is VA's responsibility, and of VA's inability to obtain certain evidence. 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). In order to fully comply with its duty to assist, if necessary to decide a claim, VA must provide an examination that includes of review of the record. See Charles v. Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.159(c)(4) (2003).

Generally, the VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date. VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000). Under VCAA, VA has the duty to notify a claimant of the evidence necessary to support the claim, to assist in the development of claim, and to notify a claimant of VA's inability to obtain certain evidence. These duties are discussed in detail below.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the development of a claim includes the duty to make as many requests as necessary to obtain relevant records. from a Federal department or agency, including service medical records; medical and other records from VA medical facilities, and records from Federal agencies, such as the Social Security Administration, as well as private medical records identified by the veteran. Concerning the claims of entitlement to service connection for an eye disorder or a right shoulder disorder, the RO has obtained all

- 7 



relevant Federal records from sources identified by the appellant or otherwise evident from the claims folder, including service medical records.

Also, VA must make reasonable efforts to obtain relevant non-Federal records that are identified by the veteran. Concerning records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records, and if such records are not received, at least one follow-up request unless a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile. 38 C.F .R. § 3 .159( c)(1) (2003).

VA's duty to assist a claimant in developing his or her claim includes providing a medical examination when such an examination is necessary to decide a claim for compensation. 38 C.F.R. § 3.159(c )(4) (2003).

The veteran was notified of the evidence necessary to substantiate her claims by a letter from the RO dated in January 2002. She was also notified of the actions that VA would undertake to assist her in developing her claim, and of her responsibilities to support her claims. Furthermore, the Statement of the Case provided to the veteran in August 2002 contains the regulations implemented by VA pursuant to the VCAA.

Concerning the claims decided in this decision, the appellant has not asserted that there are relevant private treatment records that pertain to her claims for service connection for an eye disorder or a right shoulder disorder that have not been obtained and considered. The appellant has had several opportunities to identify sources of evidence, including the claim she filed, her Notice of Disagreement, and her substantive appeal. Concerning her claims of entitlement to service connection. for an eye disorder and a right shoulder disorder, the appellant has not provided information concerning additional evidence -- such as the names of treatment providers, dates of treatment, or custodians of records, either private, Federal agency, or service related -- which has not been obtained.

- 8 



In this case, concerning the claims of entitlement to service connection for an eye disorder and a right shoulder disorder, VA has satisfied its duty to notify the appellant of evidence necessary to substantiate the claim herein decided and to assist the appellant in obtaining records. In the absence of medical evidence that the veteran had an eye disorder or a right shoulder disorder in service, I find that a medical examination is not necessary to decide her claims for compensation for those claimed disorders.

In summary, the appellant has been informed of the evidence needed to substantiate her claim for service connection for an eye disorder and a right shoulder disorder, and of the duties that the RO would undertake to assist her in developing her claim. VA has no outstanding duty to inform the appellant that any additional information or evidence is needed. The Board concludes that VA has complied with the VCAA notification and duty to assist requirements concerning the claims herein decided.

ORDER

Service connection for an eye disorder is denied.

Service connection for a right shoulder disability is denied. .

REMAND

When the veteran filed her claims soon after her separation from service, she requested that she be afforded a VA examination to determine the extent of her disabilities. By a rating decision in April 2002, she was granted service connection for multiple disorders that were individually rated zero percent, and collectively rated l0 percent. She has never been afforded a VA examination. In a brief filed with the Board, the veteran's representative asserted that the RO failed in its duty to assist the veteran in the development of her claim by not provided an examination. The representative also argued that the RO had failed to attempt to obtain records of

- 9 



private medical treatment identified by the veteran. The veteran's represented requested the Board to remand this case to the RO for further development.

A claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from a non-Federal agency or department custodians. The claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided: If necessary, the claimant must authorize the release of the existing records in a form acceptable to the custodian holding the records. 38 C.F.R. § 3.159(c)(1)(i),(ii) (2003).

Pursuant to this remand, the RO will be scheduling VA examinations. The veteran is hereby notified that it is her responsibility to report for the examinations and to cooperate in the development of her claims. The consequences of failure to report for VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2003).

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims that have not been decided by the Board, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following development:

1. The RO should obtain the records of treatment from Dr. Taylor and Ms. Martin, as reported by the veteran in a statement dated in November 2003. The RO should also obtain the treatment records referred to by the appellant in her statement submitted with her VA form 9 in September 2002. In this regard, it appears that the appellant may have received some of this treatment as a military dependent. If the records are not obtained, the RO should follow the appropriate procedures in 38 C.F.R.§ 3.159.

- 10 



2. The veteran should be afforded appropriate VA examinations to determine the nature and extent of her disability from her service-connected asthma, depression, right and left knee retropatellar pain syndrome, right and left carpal tunnel syndrome with left wrist tendonitis, and pes planus with metatarsalgia and plantar fasciitis. The claims folder should be made available to and reviewed by the examiner. All indicated tests and diagnostic studies should be performed.

3. Concerning the veteran's claims of entitlement to service connection for headaches, tinea versicolor, dysplasia, anemia, residuals of ectopic pregnancy, cyst on right ovary, residuals of laparoscopy, and cervical cone biopsy, she should be afforded appropriate VA examinations to determine if she has currently disability from such disorders and, if so, whether any current disability identified is related a disease or injury she incurred in service. For any diagnosed disorder, the examiner should express an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50percent) that the disability identified was incurred during the veteran's active military service. The examiner should report a complete rationale for his/her conclusions. The claims folder should be made available to and reviewed by the examiner(s). All indicated tests and diagnostic studies should be performed.

4. The RO should review the record and readjudicate the remaining claims that are the subject of her appeal. If any benefit sought on appeal remains denied, the appellant and

- 11 



the appellant's representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

- 12







